DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses a policy and charging rules function (PCRF) configured to receive an admission request associated with a subscriber from an evolved node B (eNode B) and, in response to the admission request, to install a subscriber-specific policy on the eNode B for implementing local breakout at the eNode B for the subscriber, but fails to teach and render obvious of receiving, by an access network access node in a network supporting multiple access technologies, quality of service (QoS) information from a policy and charging rule function; allocating, by the access network access node, a resource to an air interface bearer between a user equipment (UE) and the access network access node, wherein the access network access node is wirelessly connected to the UE, and the air interface bearer is a transmission path between the UE and the access network access node; identifying, by the access network access node, one or more service data flows of the UE; allocating, by the access network access node, the one or more service data flows of the UE to the air interface bearer according to the QoS information; and sending, by the access network access node to the UE, a mapping relationship between the one or more service data flows of the UE and the air interface bearer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471